DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 and 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki et al. (US 2012/0019740, hereinafter “Kadowaki”) in view of Lee et al. (US 2020/0136074, hereinafter “Lee”).
Regarding claim 1, Kadowaki discloses a filter structure (Figures 1-2), comprising:
a base substrate (12; Paragraph [0066]); and
a plurality of filter units (17; Paragraphs [0069]-[0071]) positioned on the base substrate, at least part of the filter units comprising a fluorescent filter layer (22, 24; Paragraphs [0069], [0072], [0077]), and
the filter units further comprising a reflective structure (the light blocking member 21 and the metal reflection film 28; Paragraphs [0107]-[0108]), whose orthographic projection on the base substrate confines an orthographic projection of the quantum dot filter layer on the base substrate (Figure 1), wherein a distance between a plane of the reflective structure away from the base substrate and the base substrate is greater than a distance between a plane of the quantum dot filter layer close to the base substrate and the base substrate (Figure 1).
Kadowaki does not necessarily disclose the fluorescent filter layer being a quantum dot filter layer; and
the reflective structure whose orthographic projection on the base substrate surrounds the orthographic projection of the quantum dot filter layer on the base substrate.

an orthographic projection of a black matrix on the base substrate surrounds the orthographic projection of the quantum dot and/or fluorescent bodies on the base substrate (Figures 6-7, BM on SUB2 surrounds CCP-1; Paragraphs [0137], [0143]-[0144]) to prevent a light leakage phenomenon (Paragraph [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter structure as disclosed by Kadowaki to include quantum dots where the reflective structure whose orthographic projection on the base substrate surrounds the orthographic projection of the quantum dot filter layer on the base substrate, for the purpose of converting the light transmitted from the backlight into visible light while preventing a light leakage phenomenon (Lee: Paragraphs [0092], [0143]-[0144]).

Regarding claim 2, Kadowaki as modified by Lee discloses the limitations of claim 1 above, and Kadowaki further discloses that the distance between the plane of the reflective structure away from the base substrate and the base substrate is greater than or equal to a distance between a plane of the quantum dot filter layer away from the base substrate and the base substrate (Figure 1; see Paragraphs [0083], [0085] and [0092] of Lee regarding the quantum dot filter layer).

Regarding claim 3, Kadowaki as modified by Lee discloses the limitations of claim 2 above, and Kadowaki further discloses that the plane of the reflective structure away from the base substrate and the plane of the quantum dot filter layer away from the base substrate are flush (see Figure 1).

Regarding claim 4, Kadowaki as modified by Lee discloses the limitations of claim 1 above, and Kadowaki further discloses that the reflective structure comprises a support structure (21) and a reflective metal layer (28) coating the support structure (Paragraphs [0107]-[0108]).

Regarding claim 9, Kadowaki as modified by Lee discloses the limitations of claim 1 above.
Kadowaki does not disclose a protective layer covering the quantum dot filter layer and the reflective structure.
Lee teaches providing a protective layer (OC) to cover a quantum dot filter layer and a black matrix (OC disposed on CCP-1 and BM).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the filter structure as disclosed by Kadowaki with the teachings of Lee, wherein a protective layer covers the quantum dot filter layer and the reflective structure, for the purpose of covering the surface of the filter structure and providing a flat surface (Lee: Paragraph [0158]). 

Regarding claim 10, Kadowaki as modified by Lee discloses the limitations of claim 1 above, and Kadowaki further discloses a method for manufacturing the filter structure, comprising:
providing a base substrate (12);
forming the reflective structure (21, 28), on the base substrate; and
forming the quantum dot filter layer in a region surrounded by the reflective structure (see Paragraph [0069] of Morishima; and Figures 6-7 of Lee).

Regarding claim 11, Kadowaki as modified by Lee discloses the limitations of claim 10 above, and Kadowaki further discloses the forming the reflective structure on the base substrate comprises: 
forming a support structure (21) on the base substrate; and
forming, on the base substrate, a reflective layer (28) coating the support structure.

Regarding claim 13, Kadowaki as modified by Lee discloses the limitations of claim 10 above, and Kadowaki further discloses a display device (1; Paragraph [0063]), comprising the filter structure according to claim 1.

Regarding claim 15, Kadowaki as modified by Lee discloses the limitations of claim 13 above, and Kadowaki further discloses a blue light drive backplane (30; Paragraph [0093]) arranged on one side of the quantum dot filter layer away from the base substrate; and
.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki in view of Lee, and in further view of Cok et al. (US 2007/0200492, hereinafter “Cok:).
Regarding claim 14, Kadowaki as modified by Lee discloses the limitations of claim 13 above.
Kadowaki does not disclose a white light organic light emitting diode display panel, wherein the filter structure is positioned on one side of a light exit surface of the white light organic light emitting diode display panel, and the filter units are positioned between the base substrate and the white light organic light emitting diode display panel, and
the white light organic light emitting diode display panel has a plurality of sub-pixel units that are arranged in one-to-one correspondence with the filter units.
However, Cok teaches a white light organic light emitting diode display panel (Figure 1, the OLED comprising 12, 14, 16, 30; Paragraphs [0036], [0040]), wherein a filter structure (40R, 40G, 40B, 42R, 42G, 42B) is positioned on one side of a light exit surface of the white light organic light emitting diode display panel (Figure 1), and the filter units are positioned between a substrate (20) and the white light organic light emitting diode display panel, and
the white light organic light emitting diode display panel has a plurality of sub-pixel units that are arranged in one-to-one correspondence with the filter units (Figure 1; see light-emitting areas 50R, 50G, 50B; Paragraph [0042]).
.

Allowable Subject Matter
Claims 5-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Kadowaki as modified by Lee discloses the limitations of claim 1 above, and Kadowaki further discloses the filter units comprise a red fluorescent layer (22; Paragraph [0072]) and a green fluorescent layer (24; Paragraph [0078]).  Morishima discloses a fluorescent body includes a red quantum dot, a green quantum dot and a blue quantum dot (Paragraph [0072]).
However, Kadowaki fails to explicitly disclose “the filter units comprise a red quantum dot filter layer, a green quantum dot filter layer and a blue quantum dot filter layer, wherein a 
The examiner further considered Hu (US 20170293182), Jin (US 2019/0088834) and Yeo (US 2018/0157083). Hu teaches a color filter (Figure 1) comprising: a red color filter, a green color filter and a blue color filter (11, 12, 13) corresponding to a red quantum dot layer, a green quantum dot layer and a blue quantum dot layer (21, 22, 23), respectively, but fails to teach “a reflective structure whose orthographic projection on the base substrate surrounds an orthographic projection of the quantum dot filter layer on the base substrate, wherein a distance between a plane of the reflective structure away from the base substrate and the base substrate is greater than a distance between a plane of the quantum dot filter layer close to the base substrate and the base substrate”. Jin teaches a conversion pattern layer having different thicknesses (Figure 2). However, Yeo and Jin and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 5.
Regarding claim 6, Kadowaki as modified by Lee discloses the limitations of claim 1 above.
However, Kadowaki fails to disclose “color filters positioned between the quantum dot filter layer and the base substrate and arranged corresponding to quantum dot filter layers of 
The examiner further considered Isonaka (US 2019/0390076), Yeo, Hu and Jin. Isonaka teaches color filters (Figure 7, CF-Red, CF-Green) positioned between the quantum dot filter layer (NC-Red, NC-Green) and the base substrate (7) and arranged corresponding to quantum dot filter layers of various colors, wherein one side of the base substrate away from the color filters is a light exit side of the filter structure (Paragraph [0264]). However, Isonaka, Yeo and Jin and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 6.
Dependent claims 7-8 are allowable by virtue of their dependence on claim 6.
Regarding claim 12, Kadowaki as modified by Lee discloses the limitations of claim 10 above, and Kadowaki further discloses, when the filter units comprise a red filter unit, a green filter unit and a blue filter unit (R, G, B), the forming the quantum dot filter layer on the base substrate comprises:
forming a red filter (23) in the red filter unit by using a halftone mask process (see Paragraph [0100], teaching performing light exposure by using masks that have different opening diameters and/or performing half light exposure), forming a green filter (25) in the green filter unit by using a halftone mask process and forming a blue filter (27) in the blue filter unit (Paragraph [0100]).
However, Kadowaki does not disclose “an edge thickness of the red filter and an edge thickness of the green filter are greater than a middle thickness thereof, and a thickness of the blue filter is uniform and equal to the edge thickness of the green filter and the edge thickness 
The examiner further considered Park (US 2011/0128476), Yeo, Hu and Jin. However, Park and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871